Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 11-12 are objected to.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “215” (Fig. 2), “530” (Fig. 5), and “617” (Fig. 6D).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. The examiner notes that figures 1, 2, and 5 are already designated as “related art” and paragraphs [0026]-[0027] of the present specification indicate that figures 3 and 4 are also related art.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, in lines 13 and 14, the limitation “the partial mirror” lacks sufficient antecedent basis in the claim. The examiner suggests that these be changed to “the half mirror” as in line 10 of the claim.
Regarding claims 14-18, the claims inherit the deficiencies of claim 13 through their dependencies.
Regarding claim 16, when claim 13 is corrected, “the partial mirror” in lines 3 and 5 in claim 16 should also be changed to “the half mirror”.
Regarding claim 19, in lines 1 and 2, the limitations “the first linear polarization selective mirror” and “the second linear polarization selective mirror” lack sufficient antecedent basis in the claim. The examiner notes that it appears claim 19 was intended to depend from claim 13 rather than from claim 1. As such, the examiner suggests that claim 19 be changed to depend from claim 13.
Regarding claim 20, the claim inherits the deficiencies of claim 19 through its dependency.

Allowable Subject Matter
Claims 11-12 are objected to.
Claim 19-20 would be objected to once the above stated 35 USC 112(b) rejection is corrected.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a HMD wherein the first polarization selective mirror and the second polarization selective mirror are each curved such that the at least two light paths are substantially collinear when exiting the optical arrangement, as generally set forth in claim 11, the device including the totality of the particular limitations recited in claim 1, from which claim 11 depends.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that it depends from an objected to claim, the device including the totality of the particular limitations recited in claims 1 and 11, from which claim 12 depends.
Claim 19 would be objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a HMD wherein the first polarization selective mirror and the second polarization selective mirror are each curved such that the at least two light paths are substantially collinear when exiting the optical arrangement, as generally set for in claim 19, the device including the totality of the particular limitations recited in claim 1, from which claim 19 depends.
Claim 20 would be objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that it depends from an objected to claim, the device including the totality of the particular limitations recited in claims 13 and 19, from which claim 20 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheelwright  et al. (US 11,022,784) (hereafter Wheelwright).
Regarding claim 1, Wheelwright discloses a head mounted display (HMD) (see at least the abstract) comprising: a display medium having a plurality of pixels and configured to emit light from at least one of the plurality of pixels (see at least Fig. 5 and Col. 5, line 50, where 104 is the display medium); an optical arrangement providing at least two light paths for the emitted light (see at least Fig. 5 and Col. 6, lines 55-59, where the two light paths are 304 and 504); wherein the optical arrangement comprises: a first polarization selective mirror configured to transmit a first polarization component of the emitted light; a second polarization selective mirror configured to transmit a second polarization component of the emitted light; and a partial mirror between the first polarization selective mirror and the second polarization selective mirror (see at least Fig. 5 and Col. 5, lines 50-58, where first reflective polarizer 224-1 is the first polarization selective mirror, second reflective polarizer 224-2 is the second polarization selective mirror, and partial reflector 216 is the partial mirror).

Regarding claim 2, Wheelwright discloses all of the limitations of claim 1.
Wheelwright also discloses a lens, wherein the optical arrangement is between the display medium and the lens (see at least Fig. 5 and Col. 5, line 52, where lens system 200 includes a lens).

Regarding claim 4, Wheelwright discloses all of the limitations of claim 1.
Wheelwright also discloses a first retarder film between the first polarization selective mirror and the partial mirror and a second retarder film between the partial mirror and the second polarization selective mirror (see at least Fig. 5 and Col. 5, lines 50-58, where first quarter-wave plate 220-1 is the first retarder film and second quarter-wave plate 220-2 is the second retarder film).

Regarding claim 5, Wheelwright discloses all of the limitations of claim 4.
Wheelwright also discloses that the partial mirror is a half mirror (see at least Col. 6, lines 52-53); the first retarder film is a first quarter wave plate; and the second retarder film is a second quarter wave plate (see at least Fig. 5 and Col. 5, lines 50-58, 220-1 and 220-2 are the first and second quarter-wave plates).

Regarding claim 6, Wheelwright discloses all of the limitations of claim 4.
Wheelwright also discloses that the first retarder and the second retarder film are arranged symmetrically with respect to the partial mirror (see at least Fig. 5, where the spacing of the quarter wave plates is shown to be the same from the partial reflector).

Regarding claim 7, Wheelwright discloses all of the limitations of claim 1.
Wheelwright also discloses that the first polarization selective mirror and the second polarization selective mirror are arranged symmetrically with respect to the partial mirror (see at least Fig. 5 and Col. 6, lines 55-65, where the distance between the partial mirror and each reflective polarizer is the same).

Regarding claim 8, Wheelwright discloses all of the limitations of claim 1.
Wheelwright also discloses that the first polarization component is orthogonal to the second polarization component (see at least Fig. 5 and Col. 6, lines 2-3 and 39, where the second reflective polarizer passes p-polarized light and the first reflective polarizer passes s-polarized light).
Regarding claim 9, Wheelwright discloses all of the limitations of claim 1.
Wheelwright also discloses that the first polarization selective mirror, the second polarization selective mirror and the partial mirror are flat and parallel to each other (see at least Fig. 5).
As such, the arrangement of the mirrors would inherently result in the at least two light paths being substantially collinear when exiting the optical arrangement.

Regarding claim 10, Wheelwright discloses all of the limitations of claim 1.
Wheelwright also discloses that the emitted light is linearly polarized having the first polarization component (see at least Fig. 5 and Col. 6, lines 5-6, where light from the display can be p-polarized).

Regarding claim 13, Wheelwright discloses a head mounted display (HMD) (see at least the abstract) comprising: a display medium having a plurality of pixels and configured to emit light from at least one of the plurality of pixels (see at least Fig. 5 and Col. 5, line 50, where 104 is the display medium); an optical arrangement providing at least two light paths for the emitted light (see at least Fig. 5 and Col. 6, lines 55-59, where 304 and 504 are the two light paths); wherein the optical arrangement comprises: a first polarization selective mirror configured to transmit a first polarization component of the emitted light; a second polarization selective mirror configured to transmit a second polarization component of the emitted light; and a half mirror between the first polarization selective mirror and the second polarization selective mirror (see at least Fig. 5 and Col. 5, lines 50-58, where first reflective polarizer 224-1 is the first polarization selective mirror, second reflective polarizer 224-2 is the second polarization selective mirror, and partial reflector 216 is the partial mirror and Col. 6, lines 52-53, where the partial mirror is a half mirror); a first quarter wave plate between the first polarization selective mirror and the half mirror; and a second quarter wave plate between the half mirror and the second polarization selective mirror (see at least Fig. 5 and Col. 5, lines 50-58, 220-1 and 220-2 are the first and second quarter-wave plates).

Regarding claim 14, Wheelwright discloses all of the limitations of claim 13.
Wheelwright also discloses a lens, wherein the optical arrangement is between the display medium and the lens (see at least Fig. 5 and Col. 5, line 52, where lens system 200 includes a lens).

Regarding claim 16, Wheelwright discloses all of the limitations of claim 13.
Wheelwright also discloses that the first linear polarization selective mirror and the second linear polarization selective mirror are arranged symmetrically with respect to the half mirror (see at least Fig. 5 and Col. 6, lines 55-65, where the distance between the partial reflector 216 and each reflective polarizer, 224-1 and 224-2, is the same); and the first quarter wave plate and the second quarter wave plate are arranged symmetrically with respect to the half mirror (see at least Fig. 5, where the spacing of the quarter wave plates, 220-1 and 220-2, is shown to be the same from the partial reflector 216).

Regarding claim 17, Wheelwright discloses all of the limitations of claim 13.
Wheelwright also discloses that the first polarization selective mirror, the second polarization selective mirror and the partial mirror are flat and parallel to each other (see at least Fig. 5).
As such, the arrangement of the mirrors would inherently result in the at least two light paths being substantially collinear when exiting the optical arrangement.

Regarding claim 18, Wheelwright discloses all of the limitations of claim 13.
Wheelwright also discloses that the emitted light is linearly polarized having the first polarization component (see at least Fig. 5 and Col. 6, lines 5-6, where light from the display can be p-polarized); and the first polarization component is orthogonal to the second polarization component (see at least Fig. 5 and Col. 6, lines 2-3 and 39, where the second reflective polarizer passes p-polarized light and the first reflective polarizer passes s-polarized light).

Claims 1-5, 9-10, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishioka et al. (US 2021/0333456) (hereafter Ishioka).
Regarding claim 1, Ishioka discloses a head mounted display (HMD) (see at least Fig. 1 and paragraph [0008]) comprising: a display medium having a plurality of pixels and configured to emit light from at least one of the plurality of pixels (see at least Fig. 4 and paragraph [0023], where 14 is a liquid crystal layer and 12A are pixel electrodes); an optical arrangement providing at least two light paths for the emitted light (see at least Fig. 4, light paths L3 and L5); wherein the optical arrangement comprises: a first polarization selective mirror configured to transmit a first polarization component of the emitted light; a second polarization selective mirror configured to transmit a second polarization component of the emitted light; and a partial mirror between the first polarization selective mirror and the second polarization selective mirror (see at least Fig. 4 and paragraphs [0039]-[0041], where 31 is the first polarization selective mirror, 36 is the second polarization selective mirror, and half mirror 91 is a partial mirror).

Regarding claim 2, Ishioka discloses all of the limitations of claim 1.
Ishioka also discloses a lens, wherein the optical arrangement is between the display medium and the lens (see at least Fig. 4 and paragraph [0025], where S is a lens with positive refractive power).

Regarding claim 3, Ishioka discloses all of the limitations of claim 1.
Ishioka also discloses a lens, wherein the second polarization selective mirror is either integrated in the lens or adhered to a surface of the lens (see at least Fig. 4, where the second polarization selective mirror 36 is adjacent to the lens S and is thus considered integrated in or adhered to the lens).

Regarding claim 4, Ishioka discloses all of the limitations of claim 1.
Ishioka also discloses a first retarder film between the first polarization selective mirror and the partial mirror; and a second retarder film between the partial mirror and the second polarization selective mirror (see at least Fig. 4 and paragraph [0040], where first waveplate 32 is the first retarder film and second waveplate 35 is the second retarder film).
Regarding claim 5, Ishioka discloses all of the limitations of claim 4.
Ishioka also discloses that the partial mirror is a half mirror (see at least paragraph [0039], were 91 is a half mirror); the first retarder film is a first quarter wave plate; and the second retarder film is a second quarter wave plate (see at least paragraph [0028], where the waveplates 32 and 35 have a phase difference of λ/4, which is a quarter wave plate).

Regarding claim 9, Ishioka discloses all of the limitations of claim 1.
Ishioka also discloses that the first polarization selective mirror, the second polarization selective mirror and the partial mirror are flat and parallel to each other (see at least Fig. 4).
As such, the arrangement of the mirrors would inherently result in the at least two light paths being substantially collinear when exiting the optical arrangement.

Regarding claim 10, Ishioka discloses all of the limitations of claim 1.
Ishioka also discloses that the emitted light is linearly polarized having the first polarization component (Fig. 4 and paragraph [0023], where 15 is a polarization plate that must have the same polarization direction as first polarization plate 31, otherwise all light emitted from the display medium 14 would be blocked by the first polarization pate 31).

Regarding claim 13, Ishioka discloses a head mounted display (HMD) (see at least Fig. 1 and paragraph [0008]) comprising: a display medium having a plurality of pixels and configured to emit light from at least one of the plurality of pixels (see at least Fig. 4 and paragraph [0023], where 14 is a liquid crystal layer and 12A are pixel electrodes); an optical arrangement providing at least two light paths for the emitted light (see at least Fig. 4, light paths L3 and L5); wherein the optical arrangement comprises: a first polarization selective mirror configured to transmit a first polarization component of the emitted light; a second polarization selective mirror configured to transmit a second polarization component of the emitted light; and a half mirror between the first polarization selective mirror and the second polarization selective mirror (see at least Fig. 4 and paragraphs [0039]-[0041], where 31 is the first polarization selective mirror, 36 is the second polarization selective mirror, and 91 is a half mirror 91); a first quarter wave plate between the first polarization selective mirror and the half mirror; and a second quarter wave plate between the half mirror and the second polarization selective mirror (see at least Fig. 4 and paragraphs [0028] and [0040], where 32 is the first wave plate and 35 is the second wave plate, and where the waveplates 32 and 35 have a phase difference of λ/4, which is a quarter wave plate).

Regarding claim 14, Ishioka discloses all of the limitations of claim 13.
Ishioka also discloses a lens, wherein the optical arrangement is between the display medium and the lens (see at least Fig. 4 and paragraph [0025], where S is a lens with positive refractive power).

Regarding claim 15, Ishioka discloses all of the limitations of claim 13.
Ishioka also discloses a lens, wherein the second polarization selective mirror is either integrated in the lens or adhered to a surface of the lens (see at least Fig. 4, where the second polarization selective mirror 36 is adjacent to the lens S and is thus considered integrated in or adhered to the lens).

Regarding claim 17, Ishioka discloses all of the limitations of claim 13.
Ishioka also discloses that the first polarization selective mirror, the second polarization selective mirror and the partial mirror are flat and parallel to each other (see at least Fig. 4).
As such, the arrangement of the mirrors would inherently result in the at least two light paths being substantially collinear when exiting the optical arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872     

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872